Citation Nr: 0940846	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-13 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), rated as 10 percent 
disabling for the period prior to November 22, 2006.

2. Entitlement to an increased disability rating for PTSD, 
rated as 30 percent disabling since November 22, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968 and January 1982 to July 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

The procedural history of the case reflects that the Veteran 
filed a claim in July 2004 seeking an evaluation in excess of 
10 percent for his PTSD.  The December 2004 rating decision 
continued his previously-assigned 10 percent evaluation.  The 
Veteran was not notified of this decision until almost a year 
later in December 2005.  Thereafter, the Veteran filed a 
timely notice of disagreement (NOD) in November 2006, within 
a year following notification of the rating decision.  See 
38 C.F.R. §§ 20.200, 20.202.  In a May 2007 rating decision, 
the RO increased the evaluation for PTSD to 30 percent, 
effective November 22, 2006.  The Board observes that this 
effective date appears to have been based on the date the 
Veteran filed his NOD, as opposed to July 27, 2004, the date 
his claim was filed.  (The RO apparently misconstrued the NOD 
as a new claim for increased evaluation.)  The issues on 
appeal have been recharacterized to more accurately represent 
the Veteran's claim.

The Board notes, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Here, the Veteran has 
clearly expressed his desire to appeal for the assignment of 
a higher evaluation for both the period prior to November 22, 
2006 and the period from November 22, 2006 onward.  

The Veteran was notified in an August 2008 letter that his 
file had been permanently transferred to the Roanoke RO.

In July 2009, a Board hearing was held at the VA Central 
Office in Washington, D.C. before the undersigned.  A 
transcript of that proceeding has been associated with the 
claims folders.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

At his July 2009 hearing before the Board, the Veteran 
testified that he was currently receiving psychiatric 
treatment from Dr. L. at the VA Medical Center (VAMC) in 
Washington, D.C.  He indicated that the last time he saw her 
was about a month and a half to two months prior to the date 
of the hearing.  The Board observes that these records are 
not of record.  Indeed, the most recent VA treatment records 
pertaining to psychiatric treatment are dated in January 
2008.  As such, the Board finds it necessary to remand this 
case to obtain all outstanding VA psychiatric treatment 
records from January 2008 to the present.  See 38 U.S.C.A. § 
5103A; 38 § C.F.R. § 3.159 (VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim.).  

During the pendency of the appeal, the Veteran was afforded 
VA psychiatric examinations in February 2007 and November 
2008.  The Board notes that the results of the November 2008 
examination appear to suggest improvement in the Veteran's 
symptomatology since the February 2008 examination.  For 
example, the GAF score assigned at the February 2007 
examination was 52, whereas the GAF score subsequently 
assigned at the November 2008 examination was 65.  In this 
regard, the Board finds that a new psychiatric examination 
should be scheduled to assess the current nature of the 
Veteran's PTSD.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (Where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.).  

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should obtain all outstanding VA 
medical records of the Veteran's 
psychiatric treatment from January 2008 
to the present.  

2.  Next, the AOJ should schedule the 
Veteran for an appropriate VA examination 
to determine the current severity of his 
service-connected PTSD.  The claims file 
must be made available to the examiner 
and the examiner must note in the 
examination report that the claims folder 
was reviewed in conjunction with the 
examination.  Any appropriate testing 
should be conducted, and the results 
reviewed, prior to the final opinion.  
The examiner should describe all findings 
in detail and explain the rationale for 
any conclusions reached.  

3.  Thereafter, the AOJ should 
readjudicate the claims on the merits.  
All new evidence received since the 
issuance of the January 2009 SOC should 
be reviewed.  If the benefits sought on 
appeal are not granted, the Veteran 
should be furnished an SSOC and afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

